DLD-223                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-1839
                                       ___________

                                FREDERICK H. BANKS,
                                      Appellant

                                             v.

                            WARDEN ALLENWOOD FCI
                       ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-21-cv-00708)
                    District Judge: Honorable Christopher C. Conner
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                      July 15, 2021

                Before: JORDAN, KRAUSE and PHIPPS, Circuit Judges

                             (Opinion filed: August 10, 2021)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Frederick Banks appeals the District Court’s order dismissing his petition filed

pursuant to 28 U.S.C. § 2241. For the reasons that follow, we will summarily affirm the

District Court’s judgment.

       Banks, a federal prisoner, filed a petition for habeas corpus in which he alleged

that prison officials were not sending his emails to his counsel representing him on his

direct appeal from his criminal conviction. He contended that he was discriminated

against as an American Indian. He requested that prison officials be ordered to send his

emails and enjoined from further illegal conduct. The District Court dismissed the

petition before service, concluding that Banks did not challenge the fact or duration of his

confinement and a habeas petition was not an appropriate remedy for his challenge to the

conditions of his confinement. This dismissal was without prejudice to Banks’ raising his

claims in a civil rights action. Banks filed a notice of appeal.

       We have jurisdiction pursuant to 28 U.S.C. § 1291 and exercise plenary review

over the District Court’s legal conclusions. Cradle v. U.S. ex rel. Miner, 290 F.3d 536,

538 (3d Cir. 2002). We may summarily affirm a district court’s decision “on any basis

supported by the record” if the appeal fails to present a substantial question. See Murray

v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).

       The District Court did not err in concluding that Banks’s claims do not lie at the

“core of habeas” and, therefore, are not cognizable in a § 2241 petition. See Leamer v.

Fauver, 288 F.3d 532, 542-44 (3d Cir. 2002). None of his claims challenged the fact or

                                              2
length of his sentence or confinement. See Preiser v. Rodriguez, 411 U.S. 475, 500

(1973).

      For the reasons above, as well as those set forth by the District Court, this appeal

does not present a substantial question. Accordingly, we will summarily affirm the

District Court’s judgment.




                                            3